DETAILED ACTION
This action is in response to the RCE filed 12/04/2020 in which claims 1, 11 and 21 have been amended and claims 2, 5, 7, 12, 16-19, 22, 25, 27-30 and 32-38 have been canceled; thus claims 1, 3-4, 6, 8-11, 13-15, 20-21, 23-24, 26 and 31 are pending and ready for examination.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 17 DECEMBER 2020, 03 SEPTEMBER 2020 is/are in compliance with the provisions of 37 CFR 1.97 and has/have been considered. An initialed copy of Form 1449 is enclosed herewith.
Response to Arguments
Applicant's arguments filed 12/04/2020 have been fully considered but they are now largely moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
With regard to Applicant’s arguments directed toward the 112(b) rejection that the term “generally parallel” is definite; the Examiner disagrees. The term “generally parallel” is not specifically escribed to be related to the separately disclosed feature that the sheets have substantially uniform spacing along most of their length and hut is it still seen to be unclear; it is suggested Applicants’ amend to specifically claim the association between “generally parallel” and uniform spacing.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6, 8-11, 13-15, 20-21, 23-24, 26 and 31 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11and 21 recite the limitation “generally parallel”, however it is not clear what this term encompasses, specially how far from true geometric parallel is covered by the term “generally parallel”.  Neither the specification nor the general knowledge in the art provides one of skill in the art the necessary information to determine the bounds of the term “generally parallel”.
Claims 1, 11and 21 recite the limitation “substantially uniform height and length” however it is unclear if uniform height and length means per item, or among items, i.e. if all projections have the same height and length, or if each projection has a uniform height and length (i.e. a square/circle), for purposes of examination it will be interpreted that it is to mean all projections have the same height and length.
Claim 21 -  refers to a “radius” of the projections; however the projections are not described to be of a shape that has a radius, and thus it is not clear to what the “radius” of the projections refers because radius can be applied in multiple ways, i.e. radius from a central part of a cylindrical filter, radius of a circular shape of the projection, or radius of an edge, i.e. a rounded edge or radius of curvature.  For purposes of examination it will be interpreted to mean any of the above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DE 3815145 C1 (hereinafter “Widmann”) in view of JP 5333550 B2 (hereinafter “Bao”, citations to US2014/0223872 A1 as the English Translation).
Regarding claim 1 Widmann discloses a pleated filter element containing a plurality of media pleats, the media pleats comprising: 
a) filter media 1 configured for filtration of fluids, the filter media containing a first face and a second face; 

c) a plurality of downstream projections 4 of substantially uniform height and length extending from a second face of the filter media; 
and the average upstream projection height is larger than the average downstream projection height; and 
wherein the first face and second face are generally parallel to one another (Figs. 1-5 and Pgs. 1-2 of the English Translation).  
Widmann does not disclose that the average upstream projection height is specifically “at least 50 percent greater” than the average downstream projection height; or the claimed spacing or height of the projections. 
However, with regard to the average upstream projection height is specifically “at least 50 percent greater” than the average downstream projection height, this involves only a change in the relative height difference of the as disclosed upstream projections which are larger than the downstream projections; were it has been held obvious; “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, MPEP 2144.04(IV)(A).  
With regard to the spacing or height of the projections, Bao further discloses a similar pleated filter element, having upstream and downstream embossments, wherein the disclosed spacing of the projections may be 5-25mm [0039] (~0.19-1.0 inches) and the length/height may be 1-20 mm (~0.039-0.78 inches) [0030]-[0033].
prima facie obvious to one of ordinary skill in the art to modify the filter of Widmann by using projection spacing and heights as disclosed by Bao because this involves the simple substitution of known pleated filter embossment dimensions to obtain the predictable results of a working filter.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Bao’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 4 Widmann in view of Bao discloses the pleated filter element of claim 1, wherein there are more downstream projections 4 than upstream projections 3 (Fig. 2).
Regarding claim 6 Widmann in view of Bao discloses the pleated filter element of claim 1, wherein the projections are substantially round (Widmann Fig. 2). 
Regarding claims 9-10 Widmann in view of Bao discloses the pleated filter element of claims 1, but does not discloses the modulus of elasticity of the media.
However it is the examiner’s position that the filter’s mechanical properties, including modulus of elasticity are result effective variables because changing them will clearly affect the function of the filter. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  

Claims 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widmann in view of Bao further in view of US 7,425,227 B1 (hereinafter “Hutchison”).
Regarding claim 3 Hutchison in view of Bao discloses the pleated filter element of claim 1, but does not disclose the pleat depth.
However Hutchison discloses a similar pleated filter element 10 containing a plurality of media pleats 14 (Figs. 1-10, C2/L1-12), having upstream and downstream spacing projections, wherein the pleat depth is “greater than 2 inches” (Hutchison Figs. 1-10, C2/L1-12, C6/L18-26), which overlaps the range claimed and thus the range recited in claim 3 is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Hutchison’s pleat depth range that corresponds to the claimed range.  See MPEP 2144.05(I).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the pleats of the filter element of Widmann in view of Bao by using a pleat depth of greater than 2 inches as in Hutchison because this involves the simple substitution of known pleated filter pleat depths known in the art to obtain the predictable results of a working pleated filter. 

Claims 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widmann in view of Bao further in view of US7323105 (hereinafter “Janikowski”).
Regarding claim 8 Widmann in view of Bao discloses the pleated filter element of claim 1, but does not disclose the projections are arranged in a substantially equilateral triangle configuration. 
However, Janikowski discloses a similar pleated filter element having upstream and downstream embossments (Figs. 3-11 and C3/L11-28), wherein the projections disclosed by Janikowski are arranged in a substantially equilateral triangle configuration (see Figs. 9, 10). prima facie obvious to one of ordinary skill in the art to modify the pleats of the filter element of Widmann in view of Bao by arranging them as in Janikowski because this involves the simple substitution of known pleated filter embossment arrangements.

Claims 11, 13-15 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widmann in view of Bao, Janikowski and Hutchison.
Regarding claims 11 and 13-15 Widmann discloses a pleated filter element containing a plurality of media pleats, the media pleats comprising:
a) filter media 1 configured for filtration of fluids, the filter media containing a first face and a second face; 
b) a plurality of downstream projections 4 of substantially uniform height and length, the projections extending from at least one face of the filter media and a plurality of upstream projections 3 of substantially uniform height and length, the projections extending from the opposite face of the filter media;
the average upstream projection height is larger than the average downstream projection height; and 
wherein the first face and second face are generally parallel to one another (Figs. 1-5 and Pgs. 1-2 of the English Translation).  
Widmann does not disclose that (1) the average upstream projection height is specifically “at least 50 percent greater” than the average downstream projection height; or (2) the claimed spacing or height of the downstream projections, or (3) the upstream projections 
However, with regard to the average upstream projection height is specifically “at least 50 percent greater” than the average downstream projection height, this involves only a change in the relative height difference of the as disclosed upstream projections which are larger than the downstream projections; were it has been held obvious; “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, MPEP 2144.04(IV)(A).  
With regard to (2) the spacing or height of the projections, Bao further discloses a similar pleated filter element, having upstream and downstream embossments, wherein the disclosed spacing of the projections may be 5-25mm [0039] (~0.19-1.0 inches) and the length/height may be 1-20 mm (~0.039-0.78 inches) [0030]-[0033].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the filter of Widmann by using projection spacing and heights as disclosed by Bao because this involves the simple substitution of known pleated filter embossment dimensions to obtain the predictable results of a working filter.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Bao’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
With regard to (3) a substantially triangular configuration of the projections, Janikowski discloses a similar pleated filter element having upstream and downstream embossments (Figs. 3-11 and C3/L11-28), wherein the projections disclosed by Janikowski are arranged in a substantially equilateral triangle configuration (see Figs. 9, 10). Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the pleats of the filter element of Widmann in view of Bao by arranging them as in Janikowski because this involves the simple substitution of known pleated filter embossment arrangements.
With regard to (4) wherein the pleat concentration is at least 3 pleats per inch, Hutchison discloses a similar pleated filter element 10 containing a plurality of media pleats 14 (Figs. 1-10, C2/L1-12), having upstream and downstream spacing projections, wherein there are greater than 7 pleats per inch (Hutchison Figs. 1-10, C2/L1-12, C6/L18-26), which overlaps the range claimed and thus the range recited in claim 3 is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Hutchison’s pleat depth range that corresponds to the claimed range.  See MPEP 2144.05(I).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the pleats of the filter element of Widmann in view of Bao by using a pleat spacing of greater than 7 pleats per inch as in Hutchison because this involves the simple substitution of known pleated filter pleat depths known in the art to obtain the predictable results of a working pleated filter. 


Regarding claim 20 Widmann in view of Bao, Janikowski and Hutchison discloses the pleated filter element of claim 11, but does not disclose at least a portion of the plurality of downstream projections are bonded to other downstream projections. However Hutchison discloses adhering the edges of the filter media together (C5/L42-52), and while not specifically addressing the embossments it would have been obvious to have embossments at or near the edge (where density and size of embossments is varied as in the above rejection) and they would then be bond with the adhering of the edges.

Claims 21, 23-24, 26 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Widmann in view of Bao and US7323105 (hereinafter “Janikowski”).
Regarding claims 21, 23-24 and 26 Widmann discloses a pleated filter element containing a plurality of media pleats, the media pleats comprising:
a) filter media 1 configured for filtration of fluids, the filter media containing a first face and a second face; 
b) a plurality of downstream projections 4 of substantially uniform height and length, the projections extending from at least one face of the filter media and a plurality of upstream projections 3 of substantially uniform height and length, the projections extending from the opposite face of the filter media;
the average upstream projection height is larger than the average downstream projection height; and 
wherein the first face and second face are generally parallel to one another (Figs. 1-5 and Pgs. 1-2 of the English Translation).  
where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, MPEP 2144.04(IV)(A).  
Widmann does not disclose that (1) the average upstream projection height is specifically “at least 50 percent greater” than the average downstream projection height; or (2) the claimed spacing, height or radius of the downstream projections.
However, with regard to (1) the average upstream projection height is specifically “at least 50 percent greater” than the average downstream projection height, this involves only a change in the relative height difference of the as disclosed upstream projections which are larger than the downstream projections; were it has been held obvious; “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”, MPEP 2144.04(IV)(A).  
With regard to (2) the spacing, height of the projections, Bao further discloses a similar pleated filter element, having upstream and downstream embossments, wherein the disclosed spacing of the projections may be 5-25mm [0039] (~0.19-1.0 inches) and the length/height may be 1-20 mm (~0.039-0.78 inches) [0030]-[0033].
prima facie obvious to one of ordinary skill in the art to modify the filter of Widmann by using projection spacing and heights as disclosed by Bao because this involves the simple substitution of known pleated filter embossment dimensions to obtain the predictable results of a working filter.
Since the range disclosed overlaps the range claimed, the range recited in the claim is considered prima facie obvious. Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Bao’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 31 Widmann in view of Bao and Janikowski discloses the pleated filter element of claim 21, but does not discloses the modulus of elasticity of the media.
However it is the examiner’s position that the filter’s mechanical properties, including modulus of elasticity are result effective variables because changing them will clearly affect the function of the filter. See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate modulus so elasticity, including those within the scope of the present claims, so as to produce desired end results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

	/Jason M Greene/            Primary Examiner, Art Unit 1773